Citation Nr: 0601031	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  00-12 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2000 RO decision which denied service 
connection for hypertension.  In September 2002, the Board 
conducted additional development on the claim to obtain 
additional medical evidence including treatment records and 
other medical information from Dr. B. Moore.  In September 
2003, the claim was remanded to again obtain additional 
medical evidence.  In May 2005, the claim was again remanded 
for the RO to consider additional evidence from the veteran 
that had been submitted without a waiver of RO consideration. 

In the judgment of the Board, there is a further VA duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  Therefore, this appeal is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The veteran seeks service connection for hypertension.  He 
asserts that he developed hypertension and was treated for 
such within one year of his separation from military service, 
and therefore should be service-connected for the condition 
on a presumptive basis.  

The Board notes that the claims folder contains a letter 
dated November 14, 2000, from Dr. B. Moore in which Dr. Moore 
states that in late 1968 he began to treat the veteran for 
essential hypertension and that the veteran's pressure 
readings averaged greater than 160/104.  Dr. Moor further 
stated that the veteran's blood pressure was maintained at a 
normal level on medication while he was treating the veteran 
from 1968 to 1974.

In its development letter dated in September 2002, part of 
the Board's request was that the following actions be 
performed:

The record indicates that the veteran was 
treated for hypertension by Ben Moore, 
M.D., during the period of 1968 to 1974.  
Make arrangements to obtain Dr. Moore's 
treatment records of the veteran for the 
period of 1968 to 1974. . . .  If the 
actual treatment records are not 
available, ask Dr. Moore to provide 
whatever records he relied upon in 
writing his November 14, 2000 letter 
regarding the veteran's blood pressure 
readings in late 1968.  

Upon review of the claims file, there is no indication that 
the above requested actions were completed.  The claims file 
contains assertions by the veteran that Dr. Moore's records 
from this period of time are no longer available, but there 
is no indication that Dr. Moore was asked to provide medical 
records that he relied upon in writing his November 14, 2000 
letter.  Instead, the claims file shows that a letter was 
sent to the veteran in December 2002, and he subsequently 
provided authorization for Dr. Moore's records to be 
obtained.  The claims file contains no indication from Dr. 
Moore as to the evidentiary basis for the assertions 
contained in his November 14, 2000 letter, and the Board 
finds that such information would be helpful in resolving the 
veteran's claim.

Accordingly, the case is remanded for the following:

1.  The RO should provide Dr. Moore with 
a copy of his letter dated November 14, 
2000, and request that he identify the 
evidence he relied upon in composing this 
letter.  He should be requested to 
provide copies of any treatment records 
associated with the veteran from 1968 to 
1974 or, if no treatment records are 
available, copies of any records relied 
upon in writing his November 14, 2000 
letter regarding the veteran's blood 
pressure readings in late 1968.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for hypertension, 
taking into account all evidence received 
since the October 2005 supplemental 
Statement of the Case (SOC).

3.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran with a supplemental SOC (to 
include clear reasons and bases for its 
determinations), and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

